    

Exhibit 10.19
CHANGE OF CONTROL SEVERANCE AGREEMENT
AGREEMENT, dated as of ______________ (this “Agreement”), by and between
Schnitzer Steel Industries, Inc., an Oregon corporation (the “Company”), and
____________ (the “Executive”).
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”), has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a Change of Control (as defined herein). The Committee believes
it is imperative to diminish the inevitable distraction of the Executive by
virtue of the personal uncertainties and risks created by a pending or
threatened Change of Control and to encourage the Executive’s full attention and
dedication to the Company in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control that ensure that the compensation and
benefits expectations of the Executive will be satisfied and that provide the
Executive with compensation and benefits arrangements that are competitive with
those of other corporations. Therefore, in order to accomplish these objectives,
the Committee has caused the Company to enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
Section 1.Certain Definitions.
(a)    “Affiliated Company” means any company controlled by, controlling or
under common control with the Company.
(b)    “Change of Control” means:
(1)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d‑3 promulgated under the Exchange Act) of twenty percent (20%) or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1(b), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition by
any corporation pursuant to a transaction that complies with Sections
1(b)(3)(A), 1(b)(3)(B) and 1(b)(3)(C);

    
 
1

 




--------------------------------------------------------------------------------




(2)    Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(3)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, twenty percent
(20%) or more of, respectively, the then-outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
(4)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the Company’s
bankruptcy or insolvency.
Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change of Control shall be deemed to have occurred
for purposes of this Agreement if

 
2

 




--------------------------------------------------------------------------------




(a) the Executive is a part of a group that constitutes a Person which becomes a
beneficial owner of Voting Securities in a transaction that otherwise would have
resulted in a Change of Control under subparagraph (1) above, or (b) the
Executive acquires (other than on the same basis as all other holders of shares
of Common Stock of the Company) an equity interest in an entity that acquires
the Company in a Change of Control otherwise described under subparagraph (3)
above.
(c)    “Change of Control Period” means the period commencing on the Effective
Date and ending on the date that is eighteen (18) months following the Effective
Date.
(d)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(e)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated thereunder.
(f)    “Effective Date” means the first date on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if a Change
of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment (1)
was at the request of a third party that has taken steps reasonably calculated
to effect a Change of Control or (2) otherwise arose in connection with or
anticipation of a Change of Control, then “Effective Date” means the date
immediately prior to the date of such termination of employment.
Section 2.    Termination of Employment during the Change of Control Period.
(a)    Death or Disability. The Executive’s employment shall terminate
automatically if the Executive dies during the Change of Control Period. If the
Company determines in good faith that the Disability (as defined herein) of the
Executive has occurred during the Change of Control Period (pursuant to the
definition of “Disability”), it may give to the Executive written notice in
accordance with Section 9(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
the Executive (the “Disability Effective Date”), provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. “Disability” means the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for one hundred eighty (180) consecutive business days as a result of
incapacity due to mental or physical illness that is determined to be total and
permanent by a physician selected by the Company or its insurers and reasonably
acceptable to the Executive or the Executive’s legal representative.
(b)    Cause. The Company may terminate the Executive’s employment during the
Change of Control Period with or without Cause. “Cause” means:
(1)    the willful and continued failure substantially to perform the
Executive’s duties with the Company or any Affiliated Company (other than as a
result of the Executive’s incapacity due to physical or mental illness or injury
or following the Executive’s delivery of a

 
3

 




--------------------------------------------------------------------------------




Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to the Executive by the Board, the Chief Executive
Officer of the Company or a senior officer of the Company to whom the Executive
reports that specifically identifies the manner in which the Board or the Chief
Executive Officer of the Company believes that the Executive has not
substantially performed the Executive’s duties;
(2)    the willful engaging by the Executive in illegal conduct which results in
material and demonstrable damage to the business or reputation of the Company;
or
(3)    conviction of, or plea of guilty or nolo contendere to, a charge of
commission of a felony.
For purposes of this Section 2(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”), (B)
given pursuant to written instructions of the Chief Executive Officer of the
Company, or (C) in accordance with the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until (I) the
Executive has been given notice in reasonable detail by the Company of the
existence of the circumstances claimed to constitute Cause within ninety (90)
days following the initial existence of such circumstances, and given an
opportunity of thirty (30) days to cure, and such circumstances remain uncured
at the end of such thirty (30)-day period, and (II) there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Applicable Board (excluding the Executive, if the Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
board, the Executive is guilty of the conduct described in Section 2(b), and
specifying the particulars thereof in detail.
(c)    Good Reason. During the Change of Control Period, the Executive’s
employment may be terminated by the Executive for Good Reason or by the
Executive voluntarily without Good Reason. “Good Reason” means:
(1)    any material diminution in the Executive’s position;
(2)    any material reduction by the Company in the Executive’s base salary as
in effect immediately prior to the Effective Date;

 
4

 




--------------------------------------------------------------------------------




(3)    the Company requiring the Executive to be based at a location more than
seventy five (75) miles from where the Executive’s office is located immediately
preceding the Effective Date;
(4)    the failure by the Company to continue in effect any Material Plan (as
hereinafter defined) in which the Executive is participating immediately prior
to the Effective Date (or Material Plans providing the Executive with at least
substantially similar benefits) other than as a result of the normal expiration
of any such Material Plan in accordance with its terms as in effect immediately
prior to the Effective Date, or the taking of any action, or the failure to act,
by the Company which would materially adversely affect the Executive’s continued
participation in any of such Material Plans on at least as favorable a basis to
the Executive as is the case immediately prior to the Effective Date or which
would materially reduce the Executive’s benefits in the future under any of such
Material Plans or deprive the Executive of any material benefit enjoyed by the
Executive immediately prior to the Effective Date;
(5)    the failure by the Company to pay the Executive any material portion of
the Executive’s current or deferred compensation within seven (7) days of the
date such compensation is due; or
(6)    any failure by the Company to comply with and satisfy Section 8(c).
For purposes of this Agreement, “Plan” shall mean any compensation plan, such as
an incentive compensation, stock option, restricted stock or performance share
plan, or any employee benefit plan such as a thrift, pension, profit sharing,
deferred compensation, medical, disability, accident, life insurance, or
relocation plan or policy, or any other plan, program or policy of the Company
intended to benefit employees, and a “Material Plan” shall mean any Plan
providing (A) an annual incentive cash opportunity target, expressed as a
percentage of the Executive’s base salary; (B) a long-term incentive opportunity
(payable in cash or Company stock); (C) a savings and/or retirement benefit
(including, without limitation, Plans qualified under Section 401(a) of the Code
and Plans not so qualified); and (D) health care insurance coverage.
The Executive’s employment shall not be deemed to have been terminated by the
Executive for Good Reason unless he has provided the Company with written notice
of the existence of the circumstances claimed to constitute Good Reason within
ninety (90) days following the initial existence of such circumstances, and the
Company has not remedied such circumstances within thirty (30) days of its
receipt of such notice from the Executive. The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (1)
through (6) shall not affect the Executive’s ability to terminate employment for
Good Reason.
(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 9(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, and (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or

 
5

 




--------------------------------------------------------------------------------




circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s respective rights
hereunder.
(e)    Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company other than for Disability, the date on
which the Company notifies the Executive of such termination, (2) if the
Executive resigns, the date on which the Executive notifies the Company of such
termination, and (3) if the Executive’s employment is terminated by reason of
death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be.
(f)    Compensation During Dispute. With respect to any termination of the
Executive's employment during the Change of Control Period, if within fifteen
(15) days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination (a “Notice of Dispute”), the Company shall continue to pay the
Executive the full compensation in effect when the Notice of Termination was
given (including, but not limited to, his then current annual base salary) and
continue the Executive as a participant in all Plans in which the Executive was
participating when the Notice of Termination was given until the earliest of (i)
the date on which the Change of Control Period ends, (ii) the date on which the
dispute is finally resolved, either by mutual written agreement of the parties
or by a final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected), or (iii) six (6)
months after the date the Notice of Dispute was given; provided, however, that
this Section 2(f) shall be applicable in the event of a Notice of Dispute given
by the Executive only if such notice is given in good faith and the Executive
pursues the resolution of such dispute with reasonable diligence.
(g)    No Offset or Reduction. Amounts paid under Section 2(f) are in addition
to other amounts due under this Agreement and shall not, for example, be offset
against or reduce any amounts otherwise due under Section 3(a) hereof.
(h)    Separation from Service. The Executive shall not be obligated to perform
any services after the Date of Termination that would prevent the termination of
his employment on such Date of Termination from qualifying as a “separation from
service” as defined in Treasury Regulations §1.409A-1(h).
Section 3.    Obligations of the Company upon Termination during the Change of
Control Period.
(a)    Good Reason; Other Than for Cause, Death or Disability. If, during the
Change of Control Period, the Company terminates the Executive’s employment
other than for Cause, death or Disability or the Executive terminates employment
for Good Reason:
(1)    the Company shall pay to the Executive, within thirty (30) days after the
Date of Termination, the aggregate of the following amounts:

 
6

 




--------------------------------------------------------------------------------




(A)    the sum of (i) the Executive’s full base salary through to the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given, plus any benefits or awards which pursuant to the terms of any Plans
have been earned or become payable, but which have not yet been paid to the
Executive, provided, however, that with respect to a termination of the
Executive’s employment for Good Reason based on a reduction by the Company in
the Executive’s base salary as in effect immediately prior to the Effective
Date, the Company shall pay the Executive’s full base salary through the Date of
Termination at the rate in effect just prior to such reduction plus any benefits
or awards which pursuant to the terms of any Plans have been earned or become
payable prior to the Date of Termination, but which have not yet been paid to
the Executive, (ii) any accrued vacation pay through the Date of Termination,
and (iii) the Executive’s business expenses that have not been reimbursed by the
Company as of the Date of Termination that were incurred by the Executive prior
to the Date of Termination in accordance with the applicable Company policy (the
sum of the amounts described in subclauses (i) through (iii), the “Accrued
Obligations”);
(B)    notwithstanding any provision of any annual cash incentive plan to the
contrary, the Company shall pay to the Executive a lump sum amount, in cash,
equal to the sum of (1) any unpaid incentive compensation which has been
determined by the Committee to be payable to the Executive under any such plan
for a completed fiscal year preceding the Date of Termination and which, as of
the Date of Termination, is contingent only upon the Executive’s continued
employment to a subsequent date, and (2) with respect to any completed or
uncompleted fiscal year for which the annual incentive compensation amount
pursuant to an outstanding award under any such plan has not been determined as
of the Date of Termination, the greater of (i) one hundred percent (100%) of the
Executive’s target award for such fiscal year assuming (if necessary) that the
Executive had continued to receive through the end of such fiscal year his
annual rate of base salary in effect immediately prior to the Effective Date, or
(ii) the amount determined by applying to such target award the payout multiple
calculated by annualizing the Company’s results for the portion of the fiscal
year ended as of the last day of the most recent fiscal quarter ended prior to
the Date of Termination and determining the financial performance portions of
the annual incentive based on such annualized results (assuming that the
Committee would not exercise discretion to pay above the stretch level but would
exercise discretion to make financial performance adjustments consistent with
those approved for the most recent fiscal year), and by assuming that the
Executive’s individual goals for such fiscal year were all met and that the
Committee exercised discretion to pay the individual goals portion of the annual
incentive using the same payout multiple as determined for the financial
performance portion;
(C)    in lieu of any further salary for periods subsequent to the Date of
Termination, the Company shall pay to the Executive in a single payment an
amount in cash equal to one and one-half (1½) times the sum of (1) the greater
of (i) the Executive’s annual rate of base salary in effect on the Date of
Termination or (ii) the Executive’s annual rate of base salary in effect
immediately prior to the Effective Date and (2) the greater of (i) the average
of the last three annual bonuses (annualized in the case of any bonus paid with
respect to a partial year) paid to, or earned by, the Executive preceding the
Date of Termination or (ii) the Executive’s target bonus as most recently
established by the Committee;

 
7

 




--------------------------------------------------------------------------------




(D)    for an eighteen (18) month period after the Date of Termination, the
Company shall arrange to provide the Executive, his spouse and his dependents
with life, accident and health insurance benefits substantially similar to those
which the Executive was receiving immediately prior to the Effective Date, at no
greater cost to the Executive than the after tax cost (as determined by the
Committee using the highest individual marginal Federal and applicable state and
local income tax rates) to the Executive immediately prior to the date of such
Effective Date, as applicable; provided, however, that, in the case of health
insurance benefits, such coverage shall, to the maximum extent available, be
considered to be provided pursuant to COBRA, and the Executive shall be required
to make the necessary election of such coverage. Notwithstanding the foregoing,
(i) the Company shall not provide any benefit otherwise receivable by the
Executive pursuant to this subparagraph (D) to the extent that a similar benefit
is actually received by the Executive from a subsequent employer during such
eighteen (18) month period, and any such benefit actually received by the
Executive shall be reported to the Company, and (ii) to the extent required in
order to comply with Section 409A of the Code, in no event shall any such
benefits be provided beyond the end of the second calendar year that begins
after the Executive’s “separation from service” within the meaning of Section
409A of the Code;
(E)    if any amounts previously contributed by the Company to the Executive’s
account under the Schnitzer Steel Industries, Inc. Retirement Plan (the “401(k)
Plan”) are unvested and therefore forfeited under the terms of the 401(k) Plan
as a result of the Executive’s termination of employment, the Company shall pay
to the Executive an amount equal to the forfeited balance;
(F)    all options to purchase Company common stock then held by the Executive
shall become immediately vested and exercisable in full, and remain exercisable
as if the Executive continued to be employed by the Company for the entire term
of such options, and any restricted stock or restricted stock units then held by
the Executive under which vesting is based solely on continued employment with
the Company shall become immediately vested; and
(G)    with respect to any outstanding performance share award held by the
Executive under a Long-Term Incentive Award Agreement with the Company, if a
Company Sale (as defined in the Long-Term Incentive Award Agreement) triggering
an award payout thereunder has not occurred as of the Date of Termination, the
Company shall issue to the Executive the number of shares that would have been
issued under the award if a Company Sale had occurred on the Date of
Termination.
(2)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any Other Benefits (as defined in Section 4).
Notwithstanding the foregoing provisions of this Section 3(a), to the extent
required in order to comply with Section 409A of the Code, cash amounts that
would otherwise be payable under this Section 3(a) during the six-month period
immediately following the Date of Termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six months following the Executive’s “separation from service”
within the meaning of Section 409A of the Code.

 
8

 




--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Company's obligations to pay or provide any
amounts or benefits required by Section 3(a)(1) shall (1) cease as of the date
the Executive is determined by a court of competent jurisdiction to have
breached any of the provisions of Section 7 and (2) be conditioned on the
Executive signing a general release of claims in favor of the Company and its
affiliates, in the form attached hereto as Exhibit A, or which is otherwise
satisfactory to the Company, and the expiration of any revocation period
provided for in such release. Executive must deliver the release and the
revocation period must expire within sixty (60) days following the Date of
Termination (the “Release Period”). If the Release Period spans two calendar
years, then the payments described in Section 3(a)(1) will, unless the
immediately preceding paragraph applies, be made on the first business day of
the second calendar year but in all events after the revocation period has
expired with no revocation of the release.
(b)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Change of Control Period, the Company shall provide
the Executive’s estate or beneficiaries with the Accrued Obligations and the
timely payment or delivery of the Other Benefits, and shall have no other
severance obligations under this Agreement. The Accrued Obligations shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within thirty (30) days of the Date of Termination. With respect to the
provision of the Other Benefits, the term “Other Benefits” as utilized in this
Section 3(b) shall include, without limitation, and the Executive’s estate
and/or beneficiaries shall be entitled to receive, benefits provided by the
Company and the Affiliated Companies under such plans, programs, practices and
policies relating to death benefits as in effect with respect to the Executive
and his beneficiaries at any time during the one hundred twenty (120)-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death.
(c)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Change of Control Period, the Company shall
provide the Executive with the Accrued Obligations and the timely payment or
delivery of the Other Benefits, and the Company shall have no other severance
obligations under this Agreement. The Accrued Obligations shall be paid to the
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination, provided, that to the extent required in order to comply with
Section 409A of the Code, amounts and benefits to be paid or provided under this
Section 3(c) shall be paid or provided, with Interest, to the Executive on the
first business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code. With
respect to the provision of the Other Benefits, the term “Other Benefits” as
utilized in this Section 3(c) shall include, and the Executive shall be entitled
after the Disability Effective Date to receive, disability and other benefits
provided by the Company and the Affiliated Companies with respect to the
Executive and his family in the event of disability in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect with respect to the Executive and his family at any time during the one
hundred twenty (120)-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter with respect to the Executive and his family.

 
9

 




--------------------------------------------------------------------------------




(d)    Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Change of Control Period, the Company shall
provide the Executive with the Executive’s base salary through the Date of
Termination and the timely payment or delivery of the Other Benefits, and the
Company shall have no other severance obligations under this Agreement. If the
Executive voluntarily terminates employment during the Change of Control Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and the Company shall have no other severance obligations under
this Agreement. In such case, all the Accrued Obligations shall be paid to the
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination, provided, that to the extent required in order to comply with
Section 409A of the Code, amounts and benefits to be paid or provided under this
sentence of Section 3(d) shall be paid or provided, with Interest, to the
Executive on the first business day after the date that is six months following
the Executive’s “separation from service” within the meaning of Section 409A of
the Code.
Section 4.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any Plan,
program, policy or practice provided by the Company or the Affiliated Companies
and for which the Executive may qualify, nor, subject to Section 9(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Companies. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any Plan, policy, practice or program of or any other
contract or agreement with the Company or the Affiliated Companies at or
subsequent to the Date of Termination (“Other Benefits”) shall be payable in
accordance with such Plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement. Without limiting the generality
of the foregoing, the Executive’s resignation under this Agreement with or
without Good Reason, shall in no way affect the Executive’s ability to terminate
employment by reason of the Executive’s “retirement” under any compensation and
benefits plans, programs or arrangements of the Affiliated Companies, including
without limitation any retirement or pension plans or arrangements or to be
eligible to receive benefits under any compensation or benefit plans, programs
or arrangements of the Affiliated Companies, including without limitation any
retirement or pension plan or arrangement of the Affiliated Companies or
substitute plans adopted by the Company or its successors, and any termination
which otherwise qualifies as Good Reason shall be treated as such even if it is
also a “retirement” for purposes of any such plan. Notwithstanding the
foregoing, if the Executive receives payments and benefits pursuant to Section
3(a) of this Agreement, the Executive shall not be entitled to any severance pay
or benefits under any severance plan, program or policy of the Company and the
Affiliated Companies, unless otherwise specifically provided therein in a
specific reference to this Agreement.
Section 5.    Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the

 
10

 




--------------------------------------------------------------------------------




Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive; provided, however, that in no event
shall any such payments be made later than the last day of the Executive’s
taxable year following the taxable year in which the fee or expense was
incurred), to the full extent permitted by law, all legal fees and expenses that
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others (a) concerning the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive concerning the amount of any payment pursuant to this
Agreement), (b) in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 or 409A of the Code to any
payment or benefit provided hereunder or otherwise by the Company or any
Affiliated Company or (c) otherwise relating to the Executive’s employment, or
termination of employment, with the Company or any Affiliated Company; provided,
however, that the Executive shall be obligated to reimburse the Company for all
such payments if the action of the Executive is determined by a court of
competent jurisdiction or by an arbitrator to have been frivolous.
Section 6.    Treatment of Parachute Payments.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any Payment would be subject to the Excise Tax, and
if it shall be determined that the after-tax benefits the Executive would
receive from the total Payments are less than the after-tax benefits Executive
would receive from the Safe Harbor Amount, the amounts payable under this
Agreement shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount. For purposes of determining whether
the Executive would receive a greater after-tax benefit from the Safe Harbor
Amount than from the total Payments, there shall be taken into account any
Excise Tax that would be imposed and all federal, state and local taxes required
to be paid by the Executive in respect of the receipt of such payments. The
reduction of the amounts payable hereunder, if applicable, shall be made by
first reducing the payments under Section 3(a)(1), unless an alternative method
of reduction is elected by the Executive (provided, however, that such election
shall be subject to approval by the Company if made on or after the date on
which the event that triggers the relevant Payment occurs), and in any event
shall be made in such a manner as to maximize the Value of all Payments actually
made to the Executive. For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amounts payable under this Agreement would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amounts payable under this Agreement shall be reduced pursuant
to this Section 6(a).
(b)    All determinations required to be made under this Section 6, including
whether and when a reduction of Payments to the Safe Harbor Amount is required
and the assumptions to be utilized in arriving at such determination shall be
made by a nationally recognized certified public accounting firm (other than one
that is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control) designated by the Company and reasonably

 
11

 




--------------------------------------------------------------------------------




acceptable to the Executive (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment or such earlier time as is requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any determination by the Accounting Firm shall be final and binding
upon the Company and the Executive.
(c)    Definitions. The following terms shall have the following meanings for
purposes of this Section 6:
(1)    “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
(2)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
(3)    A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
(4)    The “Safe Harbor Amount” means two and ninety-nine one hundredths (2.99)
times the Executive’s “base amount,” within the meaning of Section 280G(b)(3) of
the Code.
(5)    “Value” of a Payment shall mean the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.
Section 7.    Restrictive Covenants. The Executive agrees that the compensation
and benefits payable to the Executive under this Agreement are conditioned on
the Executive’s agreement to and compliance with the following restrictive
covenants. If the Executive breaches any of the following restrictive covenants,
then, in addition to any other remedies available to the Company at law or in
equity, the Executive will be obligated to repay to the Company all amounts paid
to the Executive under this Agreement to which the Executive was not otherwise
entitled. The Executive further acknowledges and agrees that the Executive is
entering into this Agreement in the Executive’s additional capacity as a
shareholder of the Company, and understand that the restraints contained in this
Agreement are likely to be desired by any party effecting the Change of Control,
and that the Executive will benefit financially by providing such a covenant in
advance of such an event.
(a)    Confidential Information. The Executive reaffirms that he or she holds
and shall continue to hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or the Affiliated

 
12

 




--------------------------------------------------------------------------------




Companies, and their respective businesses, which information, knowledge or data
shall have been obtained by the Executive during the Executive’s employment by
the Company or the Affiliated Companies and which information, knowledge or data
shall not be or become public knowledge or known within the relevant trade or
industry (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
or by any administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order such information, knowledge or
data to be disclosed, and then only to the extent required, after prompt notice,
if permitted by law, to the Company of any such order, or in connection with any
litigation involving this Agreement, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
persons designated by the Company.
(b)    Non-Competition. If the Executive becomes entitled to receive benefits
under Section 3(a) of this Agreement, then from the Executive’s Date of
Termination and continuing until the date which is eighteen (18) months
following the Date of Termination (the “Restricted Period”), the Executive shall
not, without the prior written consent of the Company, directly or indirectly,
render services of a business, professional or commercial nature (whether for
compensation or otherwise) to any person or entity competitive with the business
engaged in by the Company or any of its subsidiaries within twelve (12) months
prior to such Date of Termination, or serve as an officer, director, employee,
partner, member, owner, consultant or independent contractor in any entity which
is competitive with the business engaged in by the Company or any of its
subsidiaries within twelve (12) months prior to such Date of Termination.
Notwithstanding the foregoing, nothing shall prevent the Executive from owning
publicly traded securities issued by any such competitive entity, provided that
the ownership thereof by the Executive does not constitute more than five
percent (5%) of all of such entity’s publicly traded outstanding securities.
(c)    Non-Solicitation. If the Executive becomes entitled to receive benefits
under Section 3(a) of this Agreement, then during the Restricted Period, the
Executive shall not, directly or indirectly, for himself or on behalf of any
other person or entity, solicit for employment any person who at any time during
the then immediately preceding twelve (12) month period shall have been an
employee of the Company or any of its subsidiaries (other than any such person
whose employment was terminated by the Company prior to such employment,
engagement or retention), or contact any supplier, customer or employee of the
Company or any of its subsidiaries for the purpose of soliciting or diverting
any such supplier, customer or employee from its business relationship with the
Company or any of its subsidiaries or otherwise intentionally interfering with
the business relationship of the Company or any of its subsidiaries with any of
the foregoing.
(d)    No Withholding of Amounts. In no event shall an asserted violation of the
provisions of this Section 7 constitute a basis for deferring or withholding any
amounts otherwise payable to the Executive under this Agreement.

 
13

 




--------------------------------------------------------------------------------




(e)    Savings Clause. The Executive agrees that if (i) any portion of the
Executive’s covenants in this Section 7 is held to be invalid or unenforceable,
the covenant should be modified or severed by the court, and otherwise enforced
to the maximum extent permissible, or (ii) a court determines that any portion
of the Executive’s covenants in this Section 7 is unenforceable as written, the
maximum reasonable restrictions of time, scope of activities, and geographic
area should be substituted for any such restrictions found unenforceable as
written.
Section 8.    Successors.
(a)    This Agreement is personal to the Executive, and, without the prior
written consent of the Company, shall not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 8(c),
without the prior written consent of the Executive this Agreement shall not be
assignable by the Company.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
Section 9.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Oregon, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
other than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
At the most recent address on file at the Company.

 
14

 




--------------------------------------------------------------------------------




If to the Company:
Schnitzer Steel Industries, Inc.
Attention: General Counsel
299 SW Clay Street, Suite 350
Portland, Oregon 97201
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The Company may withhold from any amounts payable under this Agreement
such United States federal, state or local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder (including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 2(c)(1) through 2(c)(7)) shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement, except as
specifically provided in this Agreement (including, without limitation, the
provision of Section 2(c) for written notice by the Executive).
(f)    The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(f), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement. From and after the Effective Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.
(g)    Compensation or benefits provided by this Agreement are intended to
comply with, or be exempt from, Section 409A of the Code, and this Agreement
shall be interpreted and administered in a manner that is consistent with such
intention. If any compensation or benefits provided by this Agreement may result
in the application of Section 409A of the Code, the Company shall, in
consultation with the Executive, modify the Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Executive.

 
15

 




--------------------------------------------------------------------------------




(h)    The respective rights and obligations of the parties to this Agreement
hereunder shall survive any termination of this Agreement or the Executive’s
employment with the Company or any Affiliated Company.
(i)    This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.


 
 
 
 
 
 
SCHNITZER STEEL INDUSTRIES, INC.
 
 
 
 
By:
 
 
Name:
 
Title:






 
16

 




--------------------------------------------------------------------------------

Exhibit A    



___________________, 200_
[Name]
[Address]
[Address]
Re:    Separation Agreement and General Release
Dear _________:
This letter confirms the termination of your employment with Schnitzer Steel
Industries, Inc. (the “Company”) as of ______________, 20__.
In connection with the termination of your employment, the Company is prepared
to provide you with the following severance payments and benefits (which are
described in Section 3(a) of the Change of Control Severance Agreement, dated
_______________, 20__, by and between the Company and you (“Severance
Agreement”) (in each case, less applicable deductions and withholdings):
______________________________________________________________________.
In order to be eligible to receive the severance payments and benefits described
above to which you are not otherwise entitled, you are required to agree to the
terms contained in this Separation Agreement and General Release, indicate your
agreement by signing and returning this Separation Agreement and General Release
and not revoke your agreement as provided below.
In consideration for the Company’s payment of the severance payments and other
benefits described above to which you are not otherwise entitled, you hereby
release the Company and any and all of the Company’s predecessors, successors,
assigns, parents, subsidiaries, affiliates and related entities (collectively,
“Company Entities”) and the present and former officers, directors, employees,
owners, members and agents of the Company and any and all Company Entities
(collectively, “Company Officials”), individually and in their official
capacities, of and from all claims, demands, damages, causes of action or suit,
judgments, costs and agreements of any kind whatsoever, including, but not
limited to, all matters arising out of or relating to your employment with the
Company and/or any and all Company Entities and the termination of your
employment with the Company and/or any and all Company Entities. This release
includes, but is not limited to, any and all alleged claims based on the
following, in each case as amended from time to time (and any successor
statutes): the Age Discrimination in Employment Act (including the Older Workers
Benefit Protection Act), the Americans with Disabilities Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Employee Retirement
Income Security Act of 1974 (except any valid claim to recover vested benefits,
if applicable), the Oregon Fair Employment Practices Act, the Oregon Tort Claims
Act,



 
A-1

 




--------------------------------------------------------------------------------




the Oregon Family Leave Act, the Oregon Equal Pay Act, the Oregon Safe
Employment Act, and any common law, public policy, contract (whether oral or
written, express or implied) or tort law, and any other local, state or federal
law, regulation, ordinance or rule having any bearing whatsoever on the terms
and conditions of your employment and/or the cessation thereof. By signing this
Separation Agreement and General Release you are providing a complete waiver of
all claims that may have arisen, whether known or unknown, up until the time
that this Agreement and General Release is executed.
In addition, you will keep in confidence and will not, except as specifically
authorized in writing by the Company or as otherwise required by law, disclose
to or use for the benefit of any third party any confidential or proprietary
information of or about the Company, any Company Entities or any Company
Officials which you acquired, developed or created by reason of your employment,
except for information that is or becomes public other than through your breach
of this paragraph.
You will also promptly return to the Company all documents, materials and
property in your possession, custody or control that are the property of the
Company, any Company Entities or any Company Officials.
You agree that you will cooperate with the Company and any Company Entities and
Company Officials and their legal counsel in connection with any current or
future investigation or litigation relating to any matter with which you were
involved or of which you have knowledge or which occurred during your employment
at the Company. Such assistance will include, but not be limited to, depositions
and testimony and shall continue until such matters are resolved.
You agree that the provisions of the Company’s Code of Conduct and any Company
employee handbook and/or any other applicable documents (including, but not
limited to, any provisions relating to confidential and proprietary information
and intellectual property) which contain your obligations that extend beyond
your employment with the Company will continue to remain in full force and
effect. In addition, you acknowledge and agree that you continue to be bound by
the terms of the restrictive covenants set forth in Section 7 of the Severance
Agreement.
If you breach this Separation Agreement and General Release, in addition to any
other available remedy, the Company will seek restitution and/or offset of any
payments or benefits provided to the extent permitted by law. In addition, as
provided in the Severance Agreement, any payments or benefits provided hereunder
will cease as of the date that you are determined by a court of competent
jurisdiction to have breached any of the provisions of Section 7 of the
Severance Agreement.



 
A-2

 




--------------------------------------------------------------------------------




This Separation Agreement and General Release does not affect your entitlement
to previously accrued or vested benefits to which you may be entitled, which are
summarized as follows:
•
You will be paid for any accrued but unused vacation days on a pro-rated basis.

•
Your group health insurance benefits will remain in effect until
__________, 20__. Upon the termination of your group health insurance benefits,
you will be provided separate information regarding your right thereafter to
continue group coverage as required by the Consolidated Omnibus Budget
Reconciliation Act of 1985.

•
Your group life insurance will remain in effect until ___________, 20__. Upon
the termination of your group life insurance, you will be provided separate
information regarding any right to convert your group life insurance to an
individual policy.

•
You will be provided a separate statement of your benefits, if any, under any
Company savings and/or pension plan. Your rights to benefits under any Company
savings and/or pension plan will be determined by law and in accordance with the
terms of the specific plan.

Since your execution of this Separation Agreement and General Release releases
the Company, any Company Entities and any Company Officials from all claims you
may have, you should review this carefully before signing it. You can take at
least forty-five (45) days from your receipt of this Separation Agreement and
General Release to consider its meaning and effect and to determine whether you
wish to enter into it. You are advised to consult with anyone of your choosing,
including an attorney, prior to executing this Separation Agreement and General
Release.
Once you have signed this Separation Agreement and General Release, you may
choose to revoke your execution within seven (7) days. Any revocation of this
Separation Agreement and General Release must be in writing and personally
delivered to ________________, Schnitzer Steel Industries, Inc.,
____________________, ________, ________ __________, or, if mailed, postmarked
within seven (7) days of the date upon which it was signed by you.
TO RECEIVE THE SEVERANCE PAYMENT AND OTHER BENEFITS DESCRIBED ABOVE, YOU MUST
SIGN AND RETURN THIS SEPARATION AGREEMENT AND GENERAL RELEASE NO LATER THAN
________________, 20__, AND DELIVER THE ATTACHED LETTER INDICATING THAT YOU DO
NOT WISH TO REVOKE YOUR AGREEMENT NO EARLIER THAN SEVEN (7) DAYS AFTER THE DATE
YOU SIGN THIS SEPARATION AGREEMENT AND GENERAL RELEASE. This Separation
Agreement and General Release should be returned to ________________, Schnitzer
Steel Industries, Inc., ____________________, ________, ________ __________. The
Company will not make any payments or provide any benefits pursuant to this
Separation Agreement and



 
A-3

 




--------------------------------------------------------------------------------




General Release until after the seven (7) day period expires and the Company
receives the attached letter indicating that you have not revoked your
agreement.
If any portion of this Separation Agreement and General Release is found to be
unenforceable but such portion would be enforceable if some part thereof were
deleted or modified, then such portion will apply with such deletion or
modification as is necessary to make it enforceable to the fullest extent
permitted by law. If any such portion cannot be modified to be enforceable, such
portion will be deemed severed from this Separation Agreement and General
Release and will not affect the validity or enforceability of the remainder of
this Separation Agreement and General Release.
This Separation Agreement and General Release (and the provisions of sections
3(a), 7 and 9 of the Severance Agreement attached hereto) contains the entire
understanding of the parties relating to the subject matter hereof. You
acknowledge that no representations, oral or written, have been made other than
those expressly set forth herein, and that you have not relied on any other
representations in executing this Separation Agreement and General Release. This
Separation Agreement and General Release may be modified only in a document
signed by the parties and referring specifically hereto.
Sincerely yours,
Schnitzer Steel Industries, Inc.
[Name]
[Title]



 
A-4

 




--------------------------------------------------------------------------------




ACKNOWLEDGMENT
I AGREE TO THE TERMS AND CONDITIONS SPECIFIED IN THIS SEPARATION AGREEMENT AND
GENERAL RELEASE, AND I INTEND TO RELEASE ALL CLAIMS THAT I MAY HAVE AGAINST THE
COMPANY, ANY COMPANY ENTITIES AND ANY COMPANY OFFICIALS. I UNDERSTAND THAT THIS
SEPARATION AGREEMENT AND GENERAL RELEASE CREATES A TOTAL AND UNLIMITED RELEASE
OF ALL CLAIMS, WHETHER KNOWN OR UNKNOWN, EXISTING AS OF THIS DATE THAT I MAY
HAVE AGAINST THE COMPANY, ANY COMPANY ENTITIES AND ANY COMPANY OFFICIALS.
I HAVE HAD AMPLE TIME TO REVIEW THIS SEPARATION AGREEMENT AND GENERAL RELEASE
AND TO CONSIDER MY RELEASE OF ALL CLAIMS AS SET FORTH HEREIN. I AM SIGNING THIS
SEPARATION AGREEMENT AND GENERAL RELEASE KNOWINGLY, VOLUNTARILY AND WITH FULL
UNDERSTANDING OF ITS TERMS AND EFFECTS. I UNDERSTAND THAT I CAN TAKE AT LEAST
FORTY-FIVE (45) DAYS FROM RECEIPT OF THIS SEPARATION AGREEMENT AND GENERAL
RELEASE TO DETERMINE WHETHER I WISH TO SIGN IT, THAT I HAVE BEEN ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO SIGNING IT, AND THAT I HAVE SEVEN (7) DAYS
FROM THE DATE I SIGN THIS SEPARATION AGREEMENT AND GENERAL RELEASE TO REVOKE IT.
I ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY REPRESENTATIONS OR STATEMENTS NOT
SET FORTH HEREIN. I WILL NOT DISCLOSE THIS SEPARATION AGREEMENT AND GENERAL
RELEASE TO ANYONE EXCEPT TO MY IMMEDIATE FAMILY AND ANY TAX, LEGAL OR OTHER
COUNSEL THAT I HAVE CONSULTED REGARDING THE MEANING OR EFFECT OF THIS SEPARATION
AGREEMENT AND GENERAL RELEASE, EXCEPT AS OTHERWISE REQUIRED BY LAW.
In witness hereof, I have executed this Separation Agreement and General Release
this ___ day of _________, 20__.


_________________________
[Name]


YOU MUST RETURN THE ENTIRE SEPARATION AGREEMENT AND GENERAL RELEASE (INCLUDING
THE ACKNOWLEDGMENT PAGES).



 
A-5

 




--------------------------------------------------------------------------------












____________________, 20__












[Name]
[Title]
Schnitzer Steel Industries, Inc.
[Address]
[Address]
Re:    Separation Agreement and General Release
Dear _____________:
On _______________, 20__, I executed a Separation Agreement and General Release
between Schnitzer Steel Industries, Inc. and me. I was advised in writing to
consult with an attorney or other advisor of my choosing prior to signing the
Separation Agreement and General Release.
At least seven (7) days have elapsed since I executed the above-mentioned
Separation Agreement and General Release, and I have not revoked my acceptance
or execution thereof. I hereby request that Schnitzer Steel Industries, Inc.
provide me with the payments and/or benefits described in that Separation
Agreement and General Release.
Very truly yours,


______________________





 
 
 


